Title: To Thomas Jefferson from Alexander White, 8 August 1801
From: White, Alexander
To: Jefferson, Thomas


Sir
Washington 8th. August 1801
To enable me to comply with your request respecting Samuel Davidsons claim, I have re-examined all the papers in the Commissioners Office relative to that case, and find that his claim rests solely on a supposition that L’Enfants Plan is the proper Plan of the City; that it received its confirmation by the transmission thereof to Congress; In respect to which President Washington, in his letter dated 20th February 1797 in answer to the Commissioners letter, enclosing Mr. Davidsons memorial says “That many alterations have been made from Major L’Enfants Plan by Major Ellicott (with the approbation of the Executive) is not denied, that some were deemed essential, is avowed” Again “Mr Davidson is mistaken if he supposes that the transmission of Major L’Enfant’s Plan of the City to Congress was the completion thereof; so far from it, it will appear by the message which accompanied the same, that it was given as matter of information to show what state the business was in, and the return of it requested; that neither House of Congress passed any Act consequent thereupon; that it remained, as before, under the controul of the Executive; that afterwards several errors were discovered and corrected, many alterations made, and the appropriations (except as to the Capitol and Presidents house) struck out, before it went to the Engraver, intending that work and the promulgation thereof were to give it the final and regulating stamp” Although the words “Presidents House” were retained in the engraved Plan, the square was laid down differently from that of L’Enfant, and the President in his Act appropriating the same, has described it as delineated on the engraved Plan, on the same principle Mr Davidson has been paid for his Land within the square—These circumstances appear to me conclusive; the Land thus described is vested in the U. States; and the President cannot restore it, or any part of it to the Original Proprietor. I therefore deem it unnecessary to detail the desultory matter which Mr. Davidson has introduced in his various applications; but I would observe, that if Mr L’Enfants Plan is to be admitted, as a matter of right, in one instance, it must be so in the whole; that this would set the City property afloat; the Streets, public appropriations, and building lots being laid out without any reference to that Plan; but generally corresponding with the engraved Plan, as nearly as the same could be adapted by actual Survey, to the surface of the earth—This letter, I expect, will be considered as a private communication only—The Board if called upon will answer Mr. Davidsons Complaint
I am with Sentiments of the highest respect Sir Your most Obedt Servant
Alex White
